PER CURIAM.
Petitioners (the corporations) seek certio-rari review of the order compelling production of all of its financial records. We grant the petition; the order is overbroad. See Jewelers International Showcase, Inc. v. Mandell, 529 So.2d 1211 (Fla. 3d DCA 1988).
In this action, George E. Williams sued John D. Burkey after Burkey defaulted on a stock purchase agreement in which Bur-key agreed to purchase Williams’ stock in the corporations. The complaint in four counts seeks damages on a promissory note, foreclosure of the security interest in shares of stock in the corporations, damages for breach of the stock purchase agreement, and declaratory relief as to Burkey’s rights of setoff under the stock purchase agreement. The corporations claim the issues involve only the fair market value of the stock. Williams disagrees. The corporations have produced the corporate income tax returns, the general ledgers, the balance sheets, the profit and loss statements, and the corporate stock books.
Although there may be a basis for the instant order, it is not apparent and we are not persuaded that any factors exist permitting us to distinguish the applicability of Jewelers from the matter at hand. Without articulation of the trial court’s reasons for its order, we are unable to discern the need for such broad discovery. Accordingly, we issue the writ of certiorari and quash the order compelling discovery.
Petition granted.
FRANK, A.C.J., and HALL and THREADGILL, JJ., concur.